



EXHIBIT 10.3


PRODUCT ID LTIPSU18
CLEVELAND-CLIFFS INC.
AMENDED AND RESTATED 2015 EQUITY AND INCENTIVE COMPENSATION PLAN


PERFORMANCE SHARE AWARD MEMORANDUM (TSR)








 
Employee:
 
-----PARTICIPANT NAME
Date of Grant:
  
2/21/2018
Number of Shares Subject to Award:
  
SHARES GRANTED
Performance Metric:
 
Relative Total Shareholder Return
Incentive Period:
  
January 1, 2018 - December 31, 2020

Additional terms and conditions of your award are included in the Performance
Share Award Agreement. As a condition to your receipt of Shares, you must log on
to Fidelity’s website at www.netbenefits.fidelity.com and accept the terms and
conditions of this award within 90 calendar days of your Date of Grant. If you
do not accept the terms and conditions of this award within such time at
www.netbenefits.fidelity.com, this award may be forfeited and immediately
terminate.
Note: Section 3.1 of the Performance Share Award Agreement contains provisions
that restrict your activities. These provisions apply to you and, by accepting
this award, you agree to be bound by these restrictions.




--------------------------------------------------------------------------------





CLEVELAND-CLIFFS INC.
AMENDED AND RESTATED 2015 EQUITY AND INCENTIVE COMPENSATION PLAN
Performance Share Award Agreement
This Performance Share Award Agreement (this “Agreement”) is between
Cleveland-Cliffs Inc., an Ohio corporation (the “Company”), and you, the person
named in the Performance Share Award Memorandum (the “Award Memorandum”) who is
an employee of the Company or a Subsidiary of the Company (the "Participant").
For purposes of this Agreement, “Employer” means the entity (the Company or
Subsidiary) that employs the Participant on the applicable date. This Agreement
is effective as of the Date of Grant set forth in the Award Memorandum.
The Company wishes to award to the Participant Performance Shares representing
the opportunity to earn a number of Common Shares (the “Shares”), subject to the
terms and conditions set forth in this Agreement, in order to carry out the
purpose of the Cliffs Natural Resources Inc. Amended and Restated 2015 Equity
and Incentive Compensation Plan (the “Plan”). All capitalized terms not defined
in this Agreement shall have the same meaning as set forth in the Plan. See
Section 2 of the Plan for a list of certain defined terms.
In the event of a conflict between the terms of this Agreement, the Award
Memorandum and the terms of the Plan, the terms of the Plan shall govern. In the
event of a conflict between the terms of this Agreement and the Award
Memorandum, the terms of this Agreement shall govern.
ARTICLE1
Definitions
All terms used herein with initial capital letters shall have the meanings
assigned to them in the Plan and the following additional terms, when used
herein with initial capital letters, shall have the following meanings:
1.1    "Incentive Period" shall be the time period as set forth in the Award
Memorandum.
1.2    “Market Value Price” shall mean the latest available closing price of a
Share of the Company or the latest available closing price per share of a common
share of each of the entities in the Peer Group, as the case may be, on the New
York Stock Exchange or other recognized market if the shares do not trade on the
New York Stock Exchange at the relevant time.
1.3    “Peer Group” shall mean the group of companies, as more particularly set
forth on attached Exhibit A, against which the Relative Total Shareholder Return
of the Company is measured over the Incentive Period.
1.4    “Performance Objective(s)” shall mean, for the Incentive Period, the
predetermined objectives of the Company with respect to the Relative Total
Shareholder Return goal established by the Committee and reported to the Board
for this award, as more particularly set forth on attached Exhibit B.
1.5    “Performance Shares Earned” shall mean the number of Shares of the
Company (or cash equivalent) earned by a Participant, as determined under
Section 2.3.
1.6    “Relative Total Shareholder Return” shall mean for the Incentive Period
the Total Shareholder Return of the Company compared to the Total Shareholder
Return of the Peer Group, as more particularly set forth on attached Exhibit C.
1.7    “Share Ownership Guidelines” shall mean the Company’s share ownership
guidelines, as amended from time to time, which encourage such Directors and
Officers to hold a meaningful stake in the Company.
1.8    “Total Shareholder Return” or “TSR” shall mean, for the Incentive Period,
the cumulative return to shareholders of the relevant entity during the
Incentive Period, measured by the change in Market Value Price per share of a
common share of the entity, plus dividends (or other distributions, excluding
franking credits) reinvested over the Incentive Period, determined on the last
business day of the Incentive Period compared to a base measured by the average
Market Value Price per share of a common share of the entity on the last
business day of the year immediately preceding the Incentive Period. Dividends
(or other distributions, excluding franking credits) per share are assumed to be
reinvested in the applicable stock on the last business day of the quarter
during which they are


2

--------------------------------------------------------------------------------





paid at the then Market Value Price per share, resulting in a fractionally
higher number of shares owned at the market price.
ARTICLE 2
Grant and Terms of Performance Shares
2.1    Grant of Performance Shares. Pursuant to the Plan, the Company has
granted to the Participant an award covering the number of Performance Shares as
specified in the Award Memorandum, with dividend equivalents (“Performance
Shares”), effective as of the Date of Grant.
2.2    Issuance of Performance Shares. The Performance Shares covered by this
Agreement and these terms and conditions shall only result in the issuance of
Shares (or cash or a combination of Shares and cash, as decided by the Committee
in its sole discretion), to the extent such Performance Shares have become
Performance Shares Earned, as provided in Section 2.3, on the date the
Performance Shares Earned are to be paid as specified in Section 2.5.
2.3    Performance Shares Earned.
(a)Achievement of Company Performance Objective(s). Subject to Sections 2.3(b),
and 2.3(c), the number of Performance Shares Earned, if any, shall be based upon
the degree of achievement of the Company Performance Objective(s), all as more
particularly set forth in Exhibit B, with actual Performance Shares Earned
interpolated between the performance levels shown on Exhibit B, as determined
and certified by the Committee as of the end of the Incentive Period. The
percentage level of achievement determined for the Company Performance
Objective(s) shall be multiplied by the number of Performance Shares to
determine the actual number of Performance Shares Earned, rounded down to the
nearest whole Performance Share. The calculation as to whether the Company has
met or exceeded the Company Performance Objective(s) shall be determined and
certified by the Committee in accordance with the award and these terms and
conditions. Subject to the terms of the Plan, except as provided in Sections
2.3(b) and 2.3(c), no Performance Shares will become Performance Shares Earned
unless the Participant remains in the continuous employment of the Company or a
Subsidiary during the entire Incentive Period.
(b)Death, Disability, Retirement or a Termination Without Cause. If the
Participant experiences a termination of employment with the Company because of
the Participant’s death, Disability (as defined herein) or Retirement (as
defined herein) or a termination of employment by the Company without Cause (as
defined herein) during the Incentive Period, the number of the Participant’s
Performance Shares that become Performance Shares Earned will be determined
after the end of the Incentive Period under Section 2.3(a) (without regard to
the requirement that employment continue until the end of the Incentive Period),
prorated based upon the number of full months the Participant was employed with
the Company or a Subsidiary between January 1, 2018 and the date of the
Participant’s termination of employment compared to the number of full months
from January 1, 2018 to December 31, 2020, rounded down to the nearest whole
Performance Share.
For purposes of this Agreement, “Disability” shall mean a medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months and that
results in the Participant: (i) being unable to engage in any substantial
gainful activity; or (ii) receiving income replacement benefits for a period of
not less than three months under an accident or health plan covering employees
of the Company. For purposes of this Agreement, “Retirement” shall mean the
Participant’s retirement from active employment with the Company or Subsidiary
upon or after the attainment of age 55 and at least a 5-year period of service
with the Company and/or Subsidiary.
(c)Change in Control. In the event a Change in Control occurs during the
Incentive Period, the Participant’s Performance Shares will become Performance
Shares Earned only to the extent provided in Section 2.4.
In the event the Participant otherwise terminates employment prior to becoming
entitled to Performance Shares Earned or the Participant’s employment is
terminated by the Company for Cause, the Participant shall forfeit all rights to
any Performance Shares that were granted under this Agreement.


3

--------------------------------------------------------------------------------





2.4    Change in Control Vesting.
(a)If the Participant remains in the continuous employ of the Company or
Subsidiary throughout the period beginning on the Date of Grant and ending on
the date of a Change in Control, upon the Change in Control, 100% of the
Performance Shares shall become Performance Shares Earned, except to the extent
that an award meeting the requirements of Section 2.5(e) (a “Replacement Award”)
is provided to the Participant in accordance with Section 2.5(e) to replace,
adjust, or continue the award of Performance Shares covered by this Agreement
(the “Replaced Award”). If a Replacement Award is provided, references to
Performance Shares in this Agreement shall be deemed to refer to the Replacement
Award after the Change in Control.
(b)If, upon or after receiving a Replacement Award, the Participant experiences
a termination of employment with the Company or a Subsidiary of the Company (or
any of their successors) (as applicable, the “Successor”) by reason of the
Participant terminating employment for Good Reason or the Successor terminating
the Participant’s employment other than for Cause, in each case within a period
of two years after the Change in Control and during the Incentive Period, 100%
of the Replacement Award will become earned and nonforfeitable upon such
termination.
(c)If a Replacement Award is provided, notwithstanding anything in this
Agreement to the contrary, any outstanding Performance Shares that at the time
of the Change in Control are not subject to a “substantial risk of forfeiture”
(within the meaning of Section 409A of the Code) will be deemed to be
Performance Shares Earned at the time of such Change in Control and will be paid
as provided for in Section 2.5(b).
(d)For purposes of this Agreement, the following terms have the following
meanings:
i.A “Replacement Award” means an award (A) of the same type (e.g., performance
shares) as the Replaced Award, (B) that has a value at least equal to the value
of the Replaced Award, (C) that relates to publicly traded equity securities of
the Company or its successor in the Change in Control or another entity that is
affiliated with the Company or its successor following the Change in Control,
(D) if the Participant holding the Replaced Award is subject to U.S. federal
income tax under the Code, the tax consequences of which to such Participant
under the Code are not less favorable to such Participant than the tax
consequences of the Replaced Award, and (E) the other terms and conditions of
which are not less favorable to the Participant holding the Replaced Award than
the terms and conditions of the Replaced Award (including the provisions that
would apply in the event of a subsequent Change in Control). A Replacement Award
may be granted only to the extent it does not result in the Replaced Award or
Replacement Award failing to comply with or be exempt from Section 409A of the
Code. Without limiting the generality of the foregoing, the Replacement Award
may take the form of a continuation of the Replaced Award if the requirements of
the two preceding sentences are satisfied. The determination of whether the
conditions of this Section 2.4(d) are satisfied will be made by the Committee,
as constituted immediately before the Change in Control, in its sole discretion.
ii.A termination for “Cause” shall mean that, prior to termination of
employment, the Participant shall have committed: (A) and been convicted of a
criminal violation involving fraud, embezzlement or theft in connection with his
or her duties or in the course of his or her employment with the Company or any
Affiliate (or the Successor, if applicable); (B) intentional wrongful damage to
property of the Company or any Affiliate (or the Successor, if applicable); (C)
intentional wrongful disclosure of secret processes or confidential information
of the Company or any Affiliate (or the Successor, if applicable); or (D)
intentional wrongful engagement in any competitive activity; and any such act
shall have been demonstrably and materially harmful to the Company or any
Affiliate (or the Successor, if applicable). For purposes of this Agreement, no
act or failure to act on the part of the Participant shall be deemed
“intentional” if it was due primarily to an error in judgment or negligence, but
shall be deemed “intentional” only if done or omitted to be done by the
Participant not in good faith and without reasonable belief that the
Participant’s action or omission was in the best interest of the Company or an
Affiliate (or the Successor, if applicable).
iii.A termination “for Good Reason” shall mean the Participant’s termination of
employment with the Successor as a result of the initial occurrence, without the
Participant’s consent, of one or more of the following events:
(A)    a material diminution in the Participant’s annual base salary rate as in
effect from time to time (“Base Pay”);
(B)    a material diminution in the Participant’s authority, duties or
responsibilities;


4

--------------------------------------------------------------------------------





(C)    a material change in the geographic location at which the Participant
must perform services;
(D)    a reduction in the Participant’s opportunity regarding annual bonus,
incentive or other payment of compensation, in addition to Base Pay, made or to
be made in regard to services rendered in any year or other period pursuant to
any bonus, incentive, profit-sharing, performance, discretionary pay or similar
agreement, policy, plan, program or arrangement (whether or not funded) of the
Successor; and
(E)    any other action or inaction that constitutes a material breach by the
Participant’s employer of the employment agreement, if any, under which the
Participant provides services.
Notwithstanding the foregoing, “Good Reason” shall not be deemed to exist
unless: (I) the Participant has provided notice to his or her employer of the
existence of one or more of the conditions listed in (A) through (E) above
within 90 days after the initial occurrence of such condition or conditions; and
(II) such condition or conditions have not been cured by the Participant’s
employer within 30 days after receipt of such notice.
2.5    Payment of Performance Shares Earned.
(a)Payment After the Incentive Period. Subject to Sections 2.5(b) and (c), the
Performance Shares Earned shall be paid after the end of the Incentive Period
and after the determination and certification by the Committee of the level of
attainment of the Company Performance Objective(s), but in any event no later
than 2-½ months after the end of the Incentive Period, to the extent not
previously paid to the Participant.
(b)Change in Control. Notwithstanding Section 2.5(a), to the extent there are
any Performance Shares Earned as of a Change in Control, such Performance Shares
Earned will be paid within 10 days of the Change in Control; provided, however,
that if such Change in Control would not qualify as a permissible date of
distribution under Section 409A(a)(2)(A) of the Code, and the regulations
thereunder, and where Section 409A of the Code applies to such distribution,
payment will be made on the date that would have otherwise applied pursuant to
this Section 2.5.
(c)Payment Following a Change in Control. Notwithstanding Sections 2.2 and
2.5(a), if, during the two-year period following a Change in Control, the
Participant experiences a qualifying termination of employment (as described in
Section 2.4(b)), the Performance Shares Earned as of the date of such
termination of employment shall be paid [in cash (pursuant to Section 2.5(d))]
within 10 days of the termination of employment to the extent they have not been
previously paid to the Participant; provided, however, that if such Change in
Control would not qualify as a permissible date of distribution under Section
409A(a)(2)(A) of the Code, and the regulations thereunder, and where Section
409A of the Code applies to such distribution, payment will be made on the date
that would have otherwise applied pursuant to Section 2.5(a).
(d)General. The Committee, in its sole discretion, may settle the Performance
Shares Earned in cash or a combination of Shares and cash, in lieu of issuing
only Shares. In the event that all or any portion of the Performance Shares
Earned are paid in cash, the cash equivalent of one Performance Share Earned
shall be equal to the Fair Market Value of one Share on the last trading day of
the Incentive Period or, if earlier, the trading day immediately prior to the
payment date. Notwithstanding the foregoing, no Performance Shares granted
hereunder may be paid in cash in lieu of Shares to any Participant who is
subject to the Share Ownership Guidelines unless and until such Participant is
either in compliance with, or no longer subject to, such Share Ownership
Guidelines; provided, however, that the Committee shall withhold Shares to the
extent necessary to satisfy income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related item withholding
requirements, as described in Section 5.3. In addition, the Committee may
restrict 50% of the Shares to be issued in satisfaction of the total Performance
Shares Earned, before income tax withholding, so that they cannot be sold by the
Participant unless immediately after such sale the Participant is in compliance
with the Share Ownership Guidelines that are applicable to the Participant at
the time of sale.
(e)Payments After Death. Any payment of Performance Shares Earned to a deceased
Participant shall be paid to the estate of the Participant, unless the
Participant files a completed Designation of Death Beneficiary with the Company
in accordance with its procedures.
(f)Payment Obligation. Prior to payment, the Company shall only have an unfunded
and unsecured obligation to make payment of Performance Shares Earned to the
Participant. The Performance Shares


5

--------------------------------------------------------------------------------





covered by this Agreement that have not yet been earned as Performance Shares
Earned, and any interests of the Participant with respect thereto, are not
transferable other than pursuant to the laws of descent and distribution, or in
accordance with Section 2.5(e).
ARTICLE 3
Other Terms and Conditions
3.1    Non-Compete and Confidentiality.
(a)The Participant shall not render services for any organization or engage
directly or indirectly in any business that is a competitor of the Company or
any Affiliate of the Company, or which organization or business is or plans to
become prejudicial to or in conflict with the business interests of the Company
or any Affiliate of the Company or distribute any secret or confidential
information belonging to the Company or any Affiliate of the Company.
(b)Failure to comply with Section 3.1(a) above will cause the Participant to
forfeit the right to Performance Shares and require the Participant to reimburse
the Company for the taxable income received on Performance Shares that become
payable to the Participant.
ARTICLE 4
Acknowledgments
4.1    Acknowledgments. In accepting the award, the Participant acknowledges,
understands and agrees to the following:
(a)
The Plan is established voluntarily by the Company, it is discretionary in
    nature and it may be modified, amended, suspended or terminated by the
    Company at any time, to the extent permitted by the Plan;

(b)
The grant of the Performance Shares is voluntary and occasional and does not
create any contractual or other right to receive future grants of Performance
Shares, or benefits in lieu of Performance Shares, even if Performance Shares
have been granted in the past;

(c)
All decisions with respect to future Performance Shares or other grants, if any,
will be at the sole discretion of the Company;

(d)
The Participant’s participation in the Plan is voluntary;

(e)
The Performance Share award and the Participant’s participation in the Plan
shall not create a right to employment or be interpreted as forming an
employment or services contract with the Company or any Subsidiary and shall not
interfere with the ability of the Company, or any Subsidiary, as applicable, to
terminate the Participant’s employment or service relationship (if any);

(f)
The future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty;

(g)
No claim or entitlement to compensation or damages shall arise from forfeiture
of any Performance Shares resulting from the Participant ceasing to provide
employment or other services to the Company or a Subsidiary (for any reason
whatsoever whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where the Participant is employed or the terms of the
Participant’s employment agreement, if any), and in consideration of the grant
of the Performance Shares to which the Participant is otherwise not
entitled, the Participant irrevocably agrees never to institute any claim
against the Company or any of its Subsidiaries, and the Participant waives his
or her ability, if any, to bring any such claim, and releases the Company and
its Subsidiaries from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, the Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim;



6

--------------------------------------------------------------------------------





(h)
Neither the Plan nor the Performance Shares shall be construed to create an
employment relationship where any employment relationship did not otherwise
already exist;

(i)
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Participant’s participation in
the Plan, or the Participant’s acquisition or sale of the underlying Shares. The
Participant is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Performance Shares;

(j)
The Performance Shares and the Shares subject to the Performance Shares, and the
income and value of same, are not part of normal or expected compensation for
purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;

(k)
The Company reserves the right to impose other requirements on participation in
the Performance Shares and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
local law or other applicable rules or facilitate the administration of the
Plan, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing; and

(l)
Notwithstanding anything in this Agreement to the contrary, the Participant
acknowledges and agrees that this Performance Share Award, this Agreement and
any related benefits or compensation under this Agreement are subject to the
terms and conditions of the Company’s clawback policy (if any) as may be in
effect from time to time specifically to implement Section 10D of the Exchange
Act and any applicable rules or regulations promulgated thereunder (including
applicable rules and regulations of any national securities exchange on which
the Common Shares may be traded) (the “Compensation Recovery Policy”), and that
applicable provisions of this Agreement shall be deemed superseded by and
subject to the terms and conditions of the Compensation Recovery Policy from and
after the effective date thereof.

ARTICLE 5
General Provisions
5.1    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Agreement and these terms and
conditions, the Company shall not be obligated to issue any Shares pursuant to
the Agreement and these terms and conditions if the issuance or payment thereof
would result in a violation of any such law; provided further, however, that the
Shares will be issued at the earliest date at which the Company reasonably
anticipates that the issuance of the Shares will not cause such violation.
Notwithstanding anything in this Agreement to the contrary, nothing in this
Agreement prevents the Participant from providing, without prior notice to the
Company, information to governmental authorities regarding possible legal
violations or otherwise testifying or participating in any investigation or
proceeding by any governmental authorities regarding possible legal violations,
and for purpose of clarity the Participant is not prohibited from providing
information voluntarily to the Securities and Exchange Commission pursuant to
Section 21F of the Exchange Act.
5.2    Dividend Equivalents. During the period beginning on the Date of Grant
and ending on the date that Performance Shares are paid in accordance with
Section 2.5, the Participant will be entitled to dividend equivalents on
Performance Shares Earned equal to the cash dividend or distribution that would
have been paid on the Performance Shares Earned had the Performance Shares
Earned been issued and outstanding Shares on the record date for the dividend or
distribution. Such accrued dividend equivalents (a) will vest and become payable
upon the same terms and at the same time of settlement as the Performance Shares
to which they relate, and (b) will be denominated and payable solely in cash.
5.3    Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by the Participant under this Agreement, the Company shall
withhold Shares having a value equal to the amount required to be withheld. The
Shares used for tax withholding will be valued at an amount equal to the fair
market value on the date the benefit is to be included in the Participant’s
income. In no event will the market value of the Shares to be withheld and
delivered pursuant to this


7

--------------------------------------------------------------------------------





Section to satisfy applicable withholding taxes in connection with the benefit
exceed the maximum amount of taxes that could be required to be withheld
(subject to the Participant’s estimated tax obligations attributable to the
applicable transaction).
5.4    Continuous Employment. For purposes of this Agreement, the continuous
employment of the Participant with the Company shall not be deemed to have been
interrupted, and the Participant shall not be deemed to have separated from
service with the Company, by reason of the transfer of his employment among the
Company or Subsidiaries or an approved leave of absence, unless otherwise
indicated in the Plan or if required to comply with Section 409A of the Code.
5.5    Relation to Other Benefits. Any economic or other benefit to the
Participant under the Agreement and these terms and conditions or the Plan shall
not be taken into account in determining any benefits to which the Participant
may be entitled under any profit-sharing, retirement or other benefit or
compensation plan maintained by the Company or a Subsidiary and shall not affect
the amount of any life insurance coverage available to any beneficiary under any
life insurance plan covering employees of the Company or Subsidiary.
5.6    Adjustments. Restricted Stock Units evidenced by this Agreement are
subject to mandatory adjustment as provided in Section 11 of the Plan.
5.7    These Terms and Conditions Subject to Plan. The Performance Shares
covered under the Agreement and all of the terms and conditions hereof are
subject to all of the terms and conditions of the Plan, a copy of which is
available upon request.
5.8    Transferability. Except as otherwise provided in the Plan, the
Performance Shares are non-transferable and any attempts to assign, pledge,
hypothecate or otherwise alienate or encumber (whether by law or otherwise) any
Performance Shares shall be null and void.
5.9    Data Privacy. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other
Performance Share award materials by and among, as applicable, the Company or
Subsidiaries for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan.
The Participant understands that the Company or Subsidiary may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
security number or other identification number, salary, nationality, job title,
any Shares of or directorships in the Company that are held, details of all
Performance Shares or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in the Participant’s favor, for the
exclusive purpose of implementing, administering and managing the Plan (“Data”).
The Participant understands that Data will be transferred to the Company’s
broker, or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. The Participant understands that the
recipients’ use of the Data may be located in the United States or elsewhere,
and that the recipients’ country (e.g., the United States) may have different
data privacy laws and protections than the Participant’s country. The
Participant understands that if he or she resides outside the United States, he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. The Participant authorizes the Company, the Company’s broker and
any other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Participants’
participation in the Plan. The Participant understands that Data will be held
only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan. The Participant understands if he or
she resides outside the United States, he or she may, at any time, view their
respective Data, request additional information about the storage and processing
of their Data, require any necessary amendments to their Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. Further, the Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later seeks to revoke his or her consent, his or her employment status or
service and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing the Participant's consent is that
the Company would not be able to grant Performance Shares or other equity awards
or administer or maintain such awards. Therefore, the Participant understands
that refusing or


8

--------------------------------------------------------------------------------





withdrawing his or her consent may affect the Participant’s ability to
participate in the Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact his or her local human resources
representative.
5.10    Amendments. This Agreement can be amended at any time by the Committee.
Any amendment to the Plan shall be deemed to be an amendment to this Agreement
to the extent that the amendment is applicable hereto. Except for amendments
necessary to bring this Agreement into compliance with current law including
Section 409A of the Code, no amendment to this Agreement shall materially and
adversely affect the rights of the Participant without the Participant’s written
consent.
5.11    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
5.12    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Performance Shares by electronic means. By
accepting this Award of Performance Shares, the Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
5.13    Headings. Headings are given to the articles or sections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.
5.14    Governing Law. This Agreement is governed by, and construed in
accordance with the internal substantive laws of the State of Ohio.
5.15    Section 409A of the Code. To the extent applicable, it is intended that
this Agreement and the Plan comply with the provisions of Section 409A of the
Code. This Agreement and the Plan shall be administered in a manner consistent
with this intent, and any provision that would cause the Agreement or the Plan
to fail to satisfy Section 409A of the Code shall have no force and effect until
amended to comply with Section 409A of the Code (which amendment may be
retroactive to the extent permitted by Section 409A of the Code and may be made
by the Company without the consent of the Participant). The terms “termination
of employment,” “terminates employment,” and similar words and phrases used in
this Agreement mean a “separation from service” within the meaning of Treasury
Regulation section 1.409A-1(h). If, at the time of the Participant’s separation
from service (within the meaning of Section 409A of the Code), (a) the
Participant will be a specified employee (within the meaning of Section 409A of
the Code and using the identification methodology selected by the Company from
time to time) and (b) the Company makes a good faith determination that an
amount payable hereunder constitutes deferred compensation (within the meaning
of Section 409A of the Code) the payment of which is required to be delayed
pursuant to the six-month delay rule set forth in Section 409A of the Code in
order to avoid taxes or penalties under Section 409A of the Code, then the
Company will not pay such amount on the otherwise scheduled payment date but
will instead pay it, without interest, on the fifth business day of the seventh
month after such separation from service.


[Acceptance Page Contained in Exhibit D]


9

--------------------------------------------------------------------------------





EXHIBITS




Exhibit A        Peer Group
Exhibit B        Performance Objectives
Exhibit C        Relative Total Shareholder Return
Exhibit D        Electronic Acceptance


10

--------------------------------------------------------------------------------





Exhibit A
PEER GROUP
(2018 - 2020)
The Peer Group will be the constituents as defined by the SPDR S&P Metals and
Mining ETF Index on the first day of trading of the Incentive Period.
The value of the stock of a Peer Group company will be determined in accordance
with the following:
1.
If the stock is listed on an exchange in the U.S. or Canada, then the value on
such exchange will be used;

2.
Otherwise, if the stock is traded in the U.S. as an American Depositary Receipt
(“ADR”), then the value of the ADR will be used; or

3.
Otherwise, the value on the exchange in the country where the company is
headquartered will be used.



11

--------------------------------------------------------------------------------





Exhibit B
PERFORMANCE OBJECTIVES (TSR)
(2018 - 2020)
The Performance Objective of the Company is based on Relative Total Shareholder
Return (share price plus reinvested dividends) over the three-year Incentive
Period from January 1, 2018 to December 31, 2020. Achievement of the Relative
Total Shareholder Return objective shall be determined by the Total Shareholder
Return of the Company relative to that of the Peer Group, interpolating where
necessary. Achievement shall be determined against the scale set forth in the
table below:
 
Performance Level
Performance Factor
Below Threshold
Threshold
Target
Maximum
 
 
 
 
 
Relative TSR
less than 25th percentile
25th percentile
50th percentile
75th or greater percentile
Payout For Relative TSR
0%
50%
100%
200%



12

--------------------------------------------------------------------------------





Exhibit C
RELATIVE TOTAL SHAREHOLDER RETURN
(2018 - 2020)
Relative Total Shareholder Return for the Incentive Period is calculated as
follows:
1.
The Total Shareholder Return as defined in Section 1.8 of these terms and
conditions for the Incentive Period for the Company shall be compared to the
Total Shareholder Return for each of the entities within the Peer Group for the
Incentive Period. The results shall be ranked to determine the Company’s
Relative Total Shareholder Return percentile ranking compared to the Peer Group.

2.
The Company’s Relative Total Shareholder Return for the Incentive Period shall
be compared to the Relative Total Shareholder Return performance target range
established for the Incentive Period.

3.
The Relative Total Shareholder Return performance target range has been
established for the 2018 - 2020 Incentive Period as follows:

 
 
2018 - 2020
Relative Total Shareholder Return


Performance Level
 
Percentile Ranking
 
 
 
Maximum
 
75th Percentile
Target
 
50th Percentile
Threshold
 
25th Percentile



13

--------------------------------------------------------------------------------





Exhibit D
ELECTRONIC ACCEPTANCE
Acceptance by the Participant
By selecting the “Accept Grant” box on the website of the Company’s
administrative agent, the Participant acknowledges acceptance of, and consents
to be bound by, the Plan and this Agreement and any other rules, agreements or
other terms and conditions incorporated herein by reference.
IF I FAIL TO ACKNOWLEDGE ACCEPTANCE OF THE AWARD WITHIN NINETY (90) DAYS OF THE
DATE OF GRANT SET FORTH IN THE AGREEMENT, THE COMPANY MAY DETERMINE THAT THIS
AWARD HAS BEEN FORFEITED.
PARTICIPANT NAME
 
ACCEPTANCE DATE
Participant Name
 
Date
ELECTRONIC SIGNATURE
 
Participant Signature
 
 



14